Case 8:20-cv-01181-FLA-DFM Document 14 Hildtl2/23/20 “hagalt ps PRE ods | Uh

Olek eM wth a

1 , t
Deputy Clerk, US. Distict Court

8:20-cv-01181 FLA (DFM)

Se > Sew Rak Mist 1S Sama Sact of
dianpey Ftv sam oh 5. Z climed to Wave

cewk TA ee Grst Cra eet Ned leks Lor CASES pon =

Ati- TER pte pwd Ler ¥ 120-C¥-OM Ee & a DEM Led rn Ss)
Mok ye hear Wit ow i + lad LW fet om
fac Anak - vclded bt pitas oles ef Tih Ane
Yye {wow exvetpe So Sent des on, ss Fe Medvnndet eddy Ao
ste LP He _kavdents i corehalhy ay ib barely f; ; at cies
Ownyyeluee £. te 4\So Cond ber fold | A
obrecd f Ss Ae david Cae) Lsoald exiy 4 (ugh ‘an
fw tel oer: |
Td re re of" Kio As \ yw aver loked dvs acd
bund f\ eA 14. of ae eather cla: tant nner a.
Cle \ we 13 pend we (efi Aer Sy > rate
Go \paxte iS oder ye wy yy Fogel Relarn a\\ hati wasn
dha) hresre been Sen do JO a a ak Sande Alno pot
Us Aroysles So “Can pe Goad y ier what _ have

il i yn | ie OY: ale i i itt Ain

Ae teat yi CA - wer oo Coupe af Ten pJeMer
OCS) a: my \es,| ne (hse 1 He oftes)
Md A bade Wad ancab dae &c_ lt,

beruse 2 oe vhek um pid fade dle ewielioe, 7 le wacked
des “Y ound ord ow Kasse clans la \hle 4, wa re sed ef
el ba ave Cmtove eld ecratt 7 wee Aus ne eck ekg VW of
eK F ¢ slaowth \ney® nad convert ‘ec polled. |

Me oF cerdly

Cheo Zeebw\ Ao
Case 8:20-cv-01181-FLA-DFM Document 16 Filed 12/23/20 Page 2of3 Page ID#:74

x SA
mos <>

poe des
ul =
i}
wf
Cl os oc
fale _ . h,
i =
H es
it ben
eats
in
i = _
Gs} =

on

   

‘8 976 WD UN. WLNVSr nnn.

 
  

2 rm
4

a a hl, fm ®.
A a a!
c Aad set a

oe ,

90 ;

Q=

25

4

00

La

 

 
Case 8:20-cv-01181-FLA-DFM Document 16 Filed 12/23/20 Page 30f3 Page ID #:75
